xm.HelYln colrb
Qoanty Atto8tl.y
lbawt,    Tox8a




          Ia par letter cpfykroh m      1941, mu adYl86 that
tba coullt~B&o01 suporlnkndent     of S*ffawm Ootaty la to
be induated into the Unital dkto8 Amy OCI &Ml      4, 1941, and
you rsqrurt ou8 epiaiatRlx4F#ponee to the rollowlag qu6stloMr
                ,)I
                 can tb covntf   ndroo1 Borrrdand/%m eom-
          mlmlon*m     cmxrt ~mla xr. c. P. WJl6, tta*
          eleatod Sohool Sujmriakadsnt,bm'a         lur*
          of *bsam6 vtthout    pr)
               v&n the county   I)&061 Road and/or (308-
          PleBwwrn' CQurt a      intJhwil1i8mE[.Doyle,
          b r a th w o f 0. 1 1D
                               . T l Aating 86h o 61 a up w-
                                DE
          iat6mmt aupsafjttd in*. o f 8b 8m0 g r p r td
          Ja r .c .Il.  Dqle.”
          T h alloatSvo county a    rlnt6rdant   mut   t4ko the
ofrt1oial6ath w give bond a8 0T h6s offioenr. Art1010 a689,
Rerf.Bd G1Vl.lstatut.8. X[Imqen6nl dutir ant prmaribml
an Artial6 sig3, RIVir6d cI.ri.1
                              statuter, and owl*, speetflo
Buttem am arst upon hla by rurlous other 8tatutea. lhre
ib tw 6tatutoxyy or other ruttvmfty for sitha tha County
8oant 08 th6 Cml*5lon*m'    Court to rullere a aah5el
superintena~t  or ht.88tatutQ~ dutlr, 612h6r b the fola
of e lrve of &~aea OP otherviao. ha ds not aok UB
M ~4 a0 te hsr4~48tt8mpt   to uy vhat the wwi0n      vui
be after the ruperintardententors ths Amy.    Whatevev the
mltwtlon say be, it vould not ba oltwal by an order
antemd by either the County Bawd or the Cmtasionera~
the Amy ha cm a0 80 Without Duab an order. XI ho doe@
not llruay hvs the x4&t& to so absent birsrr&lf
                                              and retiln
the offlab, na%ber the County Boa* nor the Comala8loners~
Court can confer mm& right. Me believe the,above conetl-
tutas (Irufflclat UlbURlfto your flmt puaatlon.
          In Artlele nO0, Reriaed Civil Statutes, it Is
pmvidsd that "the emnty board of tnratesa racymake pro-
vl8ion for the seployment of a wmptatent asslrst-mtfor the
county superlntandeot. . .* But, the County 3uperlntcmdmt
is the one uho makea the *&I introantof asalstantr,.hoper
vs. Stewart, 66 3. Y. (Za) &,   wror refumd.
          %o aktuto au6herlres the appolntmurtof a wub-
stituta County Superlntamdent by tho CountyBoard of Truatew
or the rhmmt88iormPa' court. Ttm bt4tutea having erp8a48l.y
rade it the oblwtaan of the County Superlntendmt to pmr-
soti tha dutir of that offl6a, no 4uthorlty CM ba lapmlla
for the CfPmty Boucl or the Ccsmlmionen' Court to rrrnnge
with 8omume elm to perform mioh dutLea.   See Jhrgurr?t va.
Ra8r~'county,   ll7 5. Y. (26) 484.

          Xanue, am tba statutea niu atand, ~6 anmfer your
awontt pusstton in the nqi4tive.

                                      Yoursi very truly

                               A'lcpoR#EpOBhTgaAL OF T%XAS

APPROVED f&U 29, 1941
                                By /a/ Olm   R. L&via
                                       IplonnR. Levis
/8/ O’iwer Sellem                           Amirtmt
PPWT AS318TART
AtlT’tJBRRY
          OBMUL